Citation Nr: 1736973	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1995 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for OSA.

The Veteran requested a hearing when he filed his substantive appeal to the Board in August 2013.  In November 2016, the Veteran withdrew his request for a hearing.


FINDINGS OF FACT

It is reasonably shown by the record that the Veteran's OSA is related to his service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of VA's duty to notify and assist on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

II. Service Connection for OSA

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran does not appear to have complained of sleep apnea or related symptoms during his time in service.  However, at a July 2006 VA mental health examination, the Veteran described sleep disturbances, including "waking up from sleep grabbing at his chest" that had been present for at least two years prior to the examination.  The Veteran's wife also submitted a letter in which she described living with the Veteran since 2001 and noticing that he began to have sleeping problems in 2003-2004 that included "snoring and breathing issues."  In January 2011, the Veteran attended a sleep study, and was diagnosed with OSA.  In March 2017, a private physician reviewed the Veteran's claims file and stated that the Veteran's "medical history strongly suggests that [his] sleep apnea developed while he was still serving on active duty."  The physician noted the Veteran's report about waking up grabbing his chest, and stated that this description could apply "to waking from an apneic event."  The physician also noted the symptoms reported in the letter from the Veteran's wife, and explained that sleep apnea diagnosis is often delayed after such symptoms are noted, especially where the patient also has a condition like posttraumatic stress disorder (PTSD).  The physician opined that "Given the well-documented development of sleep disturbances, including witness apneic events, in 2003-2004, it is at least as likely as not that [the Veteran] developed Obstructive Sleep Apnea while servicing on active duty."

Resolving any reasonable doubt in favor of the Veteran's claim, the Board finds that the evidence of record is sufficient to support a finding that the Veteran's OSA had its onset during his active service.  Consequently, the Board finds that service connection is warranted for OSA.  Hickson, 12 Vet. App. 247.
	

ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


